Citation Nr: 0940595	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 25, 
2006 for the grant of service connection for tinnitus.

2.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.

3.  Entitlement to an increased rating for service-connected 
residuals of right knee injury, currently evaluated 20 
percent disabling.

4.  Entitlement to an increased rating for service-connected 
residuals of left knee injury, currently evaluated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 
1981.

In an August 1981 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana 
granted service connection for bilateral knee disabilities 
and bilateral hearing loss.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision in 
which the RO granted service connection for tinnitus with a 
10 percent disability rating assigned, effective May 25, 
2006; denied a compensable disability rating for the service-
connected bilateral hearing loss; and denied an increased 
rating higher than 20 percent each for the service-connected 
residuals of right and left knee injuries.  

The Veteran and his spouse testified at a Travel Board 
hearing held at the RO in April 2009 before the undersigned 
Veterans Law Judge.

Issues not on appeal

In the December 2006 rating decision, the RO also denied 
service connection for a back condition, claimed as secondary 
to service-connected residuals of injuries to the right and 
left knees.   The Veteran has not appealed that decision.  In 
his June 2008 substantive appeal, and at the April 2009 
hearing, the Veteran clarified that he was not seeking an 
initial rating higher than 10 percent for his service-
connected tinnitus.  Therefore, those issues are not in 
appellate status.  They will be discussed no further herein.    


FINDINGS OF FACT

1.  A claim of entitlement to service connection for tinnitus 
was received on May 25, 2006.

2.  In a December 2006 decision, the RO granted service 
connection for tinnitus, assigning an effective date of May 
25, 2006.

3.  An October 2006 VA audiological examination shows that 
the Veteran has an average pure tone threshold of 45 decibels 
in the right ear, with speech recognition ability of 100 
percent; and average pure tone threshold of 48 decibels in 
the left ear, with speech recognition ability of 100 percent.  

4.  The Veteran's service-connected bilateral knee 
disabilities are manifested by complaints of pain, stiffness, 
swelling, catching, and instability, with minimal loss of 
range of motion. 

5.   X-rays show degenerative joint disease of both knee 
joints.  Range of motion studies show right knee flexion of 
0-125 degrees and left knee flexion of 0-115 degrees, with 
normal extension.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 25, 
2006 for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).

2.  The schedular criteria for a compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2009).

3.  The criteria for an increased disability rating for 
service-connected residuals of right knee injury in excess of 
20 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

4.  The criteria for an increased disability rating for 
service-connected residuals of left knee injury in excess of 
20 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

5.  The criteria for separate 10 percent disability ratings 
for degenerative joint disease of bilateral knees under 
Diagnostic Code 5003 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2008); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the RO dated July 10, 2006, which informed the 
Veteran "the evidence must show that your service-connected 
condition has gotten worse."  The letter also informed the 
Veteran of the relevant law and regulations pertaining to his 
initial claim of service connection for tinnitus.

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced July 
2006 letter.  Specifically, the Veteran was advised in the 
July 2006 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the Social Security 
Administration. 

With respect to private treatment records, the July 2006 VCAA 
letter informed the Veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
the letter asked that the Veteran complete this release so 
that VA could obtain these records on his behalf.

The July 2006 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, or asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency.  [Emphasis supplied as in 
original]

The July 2006 VCAA letter specifically requested of the 
Veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that the Veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on- going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the July 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the July 2006 letter 
from the RO.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2009), which held that for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board finds that the July 2006 VCAA letter to the Veteran 
specifically advised him that an increased disability rating 
would require a showing that the Veteran's condition had 
worsened.  Crucially, the RO also sent a letter dated June 
24, 2008 specifically to comply with the notice requirements 
of the Vazquez decision as relates to the Veteran's claims of 
increased rating for his right and left knee disabilities.  
The July 2006 and June 2008 letters invited evidence that 
would demonstrate limitations in the Veteran's daily life and 
work, such as "statements from employers as to job 
performance, lost time, or other information regarding how 
your condition(s) affect your ability to work; or statements 
discussing your disability symptoms from people who have 
witnessed how they affect you."  The June 2008 letter also 
contained notice of the use of diagnostic codes, and of the 
specific schedular criteria that applied to the Veteran's 
claims as they relate to his right and left knee 
disabilities.  

As relates to the Veteran's claim of earlier effective date 
for tinnitus, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding, as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].    

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.)

With respect to the earlier effective date claim, no VCAA 
notice is necessary because, as is more thoroughly explained 
below, the outcome of this claim depends on documents which 
are already contained in the Veteran's VA claims folder. The 
Court has held that an appellant claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him or her with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).

Although some of the required notice was not sent prior to 
the initial adjudication of the Veteran's claims, this was 
not prejudicial to the Veteran since he was subsequently 
provided adequate notice.  The claims were readjudicated and 
an additional supplemental statement of the case (SSOC) was 
issued in October 2008.  The Veteran has been afforded ample 
opportunity to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's service treatment reports and reports of VA 
treatment of the Veteran.  Additionally, the Veteran was 
afforded a VA audiometric examination in October 2006, and a 
VA examination of his knees in November 2006.  The reports of 
those examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examination and 
rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the Veteran and his spouse 
testified at an April 2009 personal hearing which was chaired 
by the undersigned Veterans Law Judge.  The Veteran has also 
been ably represented by his service organization.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an effective date earlier than May 25, 
2006 for the grant of service connection for tinnitus.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2009).

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later. 
See 38 C.F.R. § 3.400(b)(2)(i).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2009). The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the Veteran, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155 (2009).

Analysis

The RO has assigned an effective date of May 25, 2006 for 
service connection for tinnitus, based on the Veteran's 
filing a claim for tinnitus on that date. 

The Veteran seeks an earlier effective date.  He does not 
contend that he filed an earlier claim.  In his June 2008 
substantive appeal, and his April 2009 testimony, he 
essentially contends that he has suffered from tinnitus for 
years, but did not know until recently before he filed his 
claim that it was subject to service connection.  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of May 25, 
2006 is the earliest effective date assignable for service 
connection for tinnitus as a matter of law.  

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  
The Board's inquiry thus is limited by operation of law to 
whether a claim of entitlement to service connection for 
tinnitus, formal or informal, was filed before the current 
effective date of the award in question, May 25, 2006.  As 
noted above, the Veteran does not contend that he filed an 
earlier claim, nor is there evidence in the file of an 
earlier claim having been made.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].

The Veteran appears to contend that he was not fully apprised 
of the requirements of law regarding the availability of 
service connection for tinnitus by VA employees until a 
recent hearing examination.  However, even if there had been 
earlier misinformation, or lack of information, conveyed to 
him in the way of misstatement or omission by a VA employee, 
this alone could not cause the sought after benefit to be 
granted.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
[holding that because the payment of government benefits must 
be authorized by statute, the fact that a Veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits]. 

The Court has held that everyone dealing with the Government 
is charged with knowledge of Federal statutes and agency 
regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  See Lyman v. Brown, 5 
Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 
(1991).

In essence, the Veteran has raised a claim based in equity, 
in that he contends that he has had tinnitus for many years 
and that he therefore for should be compensated for the 
entire period of time.  Although sympathetic to the Veteran's 
predicament, the Board is bound by the law and cannot grant 
benefits based on equity.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  As discussed above, the 
law mandates that service connection benefits based on an 
original claim be granted based on the date of receipt of the 
claim, May 25, 2006.   An earlier effective date is therefore 
denied. 



	(CONTINUED ON NEXT PAGE)





2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2009).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies 
(1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86 
(2009).

Analysis

The Veteran is seeking a compensable disability rating for 
his service-connected bilateral hearing loss, which is 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.85 (2009).  He essentially contends that his 
hearing loss has worsened since he was initially service 
connected in 1981. 

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  

On VA audiological evaluation in September 1981, puretone 
thresholds, in decibels (dB), were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
55
55
36
LEFT
20
25
50
45
35


Speech discrimination scores at that time were 98 percent in 
the right ear and 98 percent in the left ear.

On VA audiological evaluation in October 2006, puretone 
thresholds, in decibels (dB), were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
55
60
45
LEFT
25
50
55
60
48


Speech discrimination scores at that time were 100 percent in 
the right ear and 100 percent in the left ear.

Review of the results of the October 2006 VA audiometric 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a noncompensable (zero percent) disability rating.  
That is, in October 2006 the combination of level I in the 
better right ear with level I in the poorer left ear resulted 
in a noncompensable (zero percent) rating under 38 C.F.R. 
§ 4.85.  

In January 2008 the Veteran sought to obtain hearing aids 
from VA.  
An audiometric examination was conducted, although the 
complete data were not included in the report.  Compared to 
the earlier October 2006 examination, the audiologist noted 
no significant change overall.  Speech discrimination scores 
were 96 percent in the right ear and 100 percent in the left 
ear.  

There thus is no evidence of record which suggests that 
hearing acuity in either ear is worse than level I.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the October 2006 VA examination, the Veteran 
did not have puretone threshold readings in each of the four 
specified frequencies in either ear of 55 dB or more.  Nor 
did he have puretone threshold readings of 30 dB or less at 
1000 hertz and 70 dB or more at 2000 hertz in either ear.  
Therefore, the regulations governing exceptional patterns of 
hearing impairment are not for application in this case.  See 
38 C.F.R. § 4.86(a), (b) (2009).

The Veteran in essence contends that he should have a 
compensable disability rating because his hearing was bad 
enough to warrant VA provided hearing aids in February 2008.  
However, the Veteran has submitted no specific evidence 
showing more severe hearing loss or that the method of 
audiological testing used is inaccurate or inappropriate.  
The use of the Maryland CNC speech discrimination test and 
the puretone threshold average determined by an audiometry 
test was established by a regulation for evaluating hearing 
loss published in the Federal Register on November 18, 1987 
(52 Fed Reg 44117).   There is no evidence that VA improperly 
interpreted testing results.

The Board does not dispute that the Veteran has hearing loss.  
Indeed, service connection would not have been granted had 
hearing loss not existed.  
See 38 C.F.R. § 3.385 (2009).  With respect to the assignment 
of a compensable disability rating, the question which must 
be answered is whether the schedular criteria have been met.  
See Lendenmann v. Principi, supra.  Based upon the medical 
evidence of record, the criteria for the assignment of 
compensable disability rating are not met.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).   Accordingly, 
the relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected hearing loss was filed on May 25, 2006.  
Therefore, the question to be answered by the Board with 
regard to the grant of bilateral hearing loss is whether any 
different rating should be assigned for the relevant time 
period under consideration, or May 25, 2005, to the present.  

Review of the record, to include audiometric examinations, 
does not support a finding that the Veteran's bilateral 
hearing loss was more severe during the appeal period under 
consideration.  The Veteran has pointed to no evidence to the 
contrary.  
No rating other than the currently assigned noncompensable 
(zero percent) rating may be applied during the entire 
period.

Extraschedular rating consideration

The Board notes in passing that the Veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected hearing 
loss results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2009).  His sole 
contention is that his service-connected hearing loss 
warrants a compensable rating under the schedular criteria. 
The RO did not discuss or adjudicate the matter of an 
extraschedular evaluation in its December 2006 rating 
decision or its April 2008 SOC.

Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO, the Board will not address 
the Veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), Floyd v. Brown, 9 
Vet. App. 88 (1996)



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to a compensable 
disability rating for his service-connected bilateral hearing 
loss.  
The benefit sought on appeal is accordingly denied.

3.  Entitlement to an increased rating for service-connected 
residuals of right knee injury, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for service-connected 
residuals of left knee injury, currently evaluated as 20 
percent disabling.

Because these two issues involve the application of the same 
law to virtually identical facts, in the interest of economy 
they will be analyzed together.

Relevant law and regulations

Increased disability ratings - in general

The law and regulations relating to increased disability 
ratings generally has been set forth above and will not be 
restated herein.

Assignment of diagnostic codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has evaluated the Veteran's bilateral knee disability 
under Diagnostic Code 5257 [knee, other impairment of].  
Diagnostic Code 5257  in essence serves as a "catch all" 
provision and may be used to rate disabilities not feasibly 
rated under other diagnostic codes.  Such is the case here.  
At the November 2006 VA examination, laxity of the right 
medial collateral ligament was identified.  While the 
examiner noted no laxity in the left knee, the Veteran 
testified in April 2009 that his left knee will give out on 
him; that he has come close to falling because of his knees, 
and that his right knee is pretty unstable.  See the April 
2009 hearing transcript, p. 6.  Thus, there is evidence of 
some instability of both knees, which comports with the 
rating criteria found in Diagnostic Code 5257.  

Inasmuch as there is medical evidence of some instability of 
the knees, the Board will employ Diagnostic Code 5257 as the 
most appropriate provision for rating the Veteran's bilateral 
knee disability, as it allows for consideration of a higher 
disability rating.  As noted above, Diagnostic Code 5257 has 
been regularly employed by the RO in evaluating the Veteran's 
bilateral knee disability.

X-ray evidence of record substantiates a diagnosis of 
degenerative arthritis of the Veteran's right and left knees.  
See the report of the November 2006 VA examination and x-ray 
study.  A veteran who has both arthritis and instability of 
the knee may be rated separately, provided that any separate 
rating must be based upon additional disability.  See 
VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  Accordingly, based on the medical evidence 
demonstrating both instability and arthritis of the bilateral 
knees, the Board determines separate ratings for each knee 
under Diagnostic Codes 5257 and 5003 are appropriate. 
 
Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  
Diagnostic Codes 5260 and 5261 [limitation of leg motion] 
will therefor also be considered.

There is no medical evidence of ankylosis, dislocated or 
removed cartilage, or malunion or nonunion of the tibia and 
fibula.  Thus, Diagnostic Codes 5256, 5258, 5259 and 5262 do 
not apply in this case.

Accordingly, the Board finds that the Veteran's bilateral 
knee disabilities may be separated based on instability and 
limitation of motion under Diagnostic Codes 5257 and 5003, 
with further consideration of Diagnostic Codes 5260-1.   

Specific rating criteria

(i.)  Diagnostic Code 5257

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  A 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009).  The Board 
observes that "moderate" is generally defined as "tending 
toward the mean or average amount or dimension".  "Severe" 
is generally defined as "of a great degree: serious."  See 
Merriam-Webster's Collegiate Dictionary, Eleventh Edition 
(2003), 798, 1140.
Analysis

(ii.)  Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint. For the 
purpose of rating disabilities due to arthritis, the knee is 
considered a major joint.   See 38 C.F.R. § 4.45 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2009).

Analysis

Schedular rating  

(i.)  Diagnostic Code 5257

The Veteran's knee disabilities are each rated 20 percent 
disabling under Diagnostic Code 5257.  To warrant a 30 
percent disability rating under Diagnostic Code 5257, the 
competent medical evidence must demonstrate "severe" 
disability.
As was discussed above, "severe" is generally defined as 
"of a great degree: serious."

In evaluating instability, the Board looks to symptoms that 
include use of assistive devices to walk, difficulty 
ambulating, giving out, falling, and other symptoms that are 
affected by the muscles and ligaments as opposed to the 
joints. 

According to the medical evidence of record, the Veteran's 
bilateral knee symptoms are manifested by pain, tenderness, 
intermittent swelling, some instability [more on the right] 
and complaints of fatigue.  In April 2009, the Veteran 
testified that it was difficult for him to get up from a 
squatting position, difficult to go up and down stairs, 
difficult to make repairs and do chores around the house, and 
difficult to attend events which require walking.  He further 
stated that while he does not use other assistive devices, he 
occasionally uses a motorized cart when shopping.  
See the April 2009 hearing transcript, pages 3-9.  

The evidence of record, including the November 2006 VA 
examination report and the Veteran's April 2009 testimony, 
indicates that his bilateral knee disabilities have only 
moderately impacted his employment.  The Veteran stated that 
he has continued to work as a computed tomographic equipment 
(CAT scan) repairman for hospitals, but that the work has 
become more difficult because of his knees.   
The Board does not doubt that the Veteran experiences 
discomfort with respect to his service-connected bilateral 
knee disability.  However, based on the evidence of record, 
which shows at most moderate difficulty with activities 
relating to his employment, 30 percent ratings are not 
warranted under Diagnostic Code 5257.
 
(ii.)  Diagnostic Codes 5003, 5260, 5261 

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted for limitation of knee flexion to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009). Range of 
motion studies conducted during the November 2006 VA 
examination showed flexion of 125 degrees in the right knee 
and 115 degrees in the left knee.  This far exceeds 
limitation to 45 degrees required for the assignment of a 
compensable rating under Diagnostic Code 5260.  There is no 
evidence which indicates a greater limitation of extension 
exists.  Accordingly, a compensable disability rating cannot 
be assigned based on Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of knee extension to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009). The 
November 2006 VA examination demonstrates full extension of 
the bilateral knees to zero degrees, with no impairment 
noted.  Accordingly, the medical evidence demonstrates that 
the Veteran's bilateral knee extension measurements far 
exceed those required for the assignment of a compensable 
disability rating pursuant Diagnostic Code 5261.

For the reasons set out above, noncompensable evaluations are 
warranted under Diagnostic Codes 5260 and 5261.  As here, 
when there is  x-ray evidence of arthritis, but the loss of 
range of motion is noncompensable, a 10 percent disability 
rating will be assigned.  Accordingly, a separate disability 
rating of 10 percent disabling is warranted for each knee 
under Diagnostic Code 5003.

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Veteran has complained of knee pain with limited 
mobility, fatigability, and lack of endurance.  See the VA 
examination report dated November 2006. However, the 
competent medical evidence of record does not indicate that 
the Veteran's currently demonstrated knee symptomatology 
warrants the assignment of an additional disability rating as 
to either knee.  Specifically, the VA examiner indicated that 
the Veteran complained of pain in both knees, but he was able 
to achieve full extension and flexion of 125 degrees on the 
right and 115 degrees on the left, which exceeds the 
limitation of motion criteria congruent with the assignment 
of compensable disability ratings under Diagnostic Codes 5260 
and 5261.  Thus, the pain does not appear to be productive of 
increased disability ratings in either knee.

As was discussed above, the Board has now assigned separate 
10 percent disability ratings for each knee pursuant to 
Diagnostic Code 5003 in addition to the 20 percent disability 
ratings that the Veteran already had for each knee.  The 
Board finds that additional disability ratings, over and 
above those ratings now assigned, are not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected bilateral knee disability was filed on 
May 25, 2006.  Therefore, the question to be answered by the 
Board with regard to the evaluation of the bilateral knee 
disability is whether any different rating should be assigned 
for the relevant time period under consideration, or May 25, 
2005, to the present.

Review of the record does not support a finding that the 
Veteran's bilateral knee disability was more or less severe 
during the period under consideration. 
The Veteran has pointed to no evidence to the contrary.  
Staged ratings are therefore not appropriate.

Extraschedular rating consideration

The Board notes in passing that the Veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
knee disability results in marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2009).  His sole 
contention is that his service-connected bilateral knee 
disability warrants a rating higher than 20 percent for each 
knee under the schedular criteria.  The RO did not discuss or 
adjudicate the matter of an extraschedular evaluation in its 
December 2006 rating decision or its April 2008 SOC.

Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO, the Board will not address 
the Veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), Floyd v. Brown, 9 
Vet. App. 88 (1996).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for a disability rating 
higher than 20 percent each for the Veteran's bilateral knee 
disability pursuant to Diagnostic Code 5257 have not been 
met.  However, a separate 10 percent disability rating 
pursuant to Diagnostic Code 5003 is assigned for arthritis in 
each knee.  


ORDER

Entitlement to an effective date prior to May 25, 2006 for 
the grant of service connection for tinnitus is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.

Entitlement to an increased rating for residuals of right 
knee injury pursuant to Diagnostic Code 5257 is denied.

Entitlement to an increased rating for residuals of left knee 
injury pursuant to Diagnostic Code 5257 is denied.

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the left knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


